Exhibit 10.1



 

EXECUTION VERSION



 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated this 24th
day of May, 2019 and effective as of the 1st day of June, 2019 (the “Effective
Date”), is by and between TSR, Inc., a Delaware corporation, with offices at 400
Oser Avenue Suite 150, Hauppauge, New York 11788 (hereinafter called the
“Corporation”), and John G. Sharkey, residing at XX XXX, XXX, New York 11747
(hereinafter called “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is employed by the Corporation pursuant to the terms of an
Employment Agreement effective as of June 1, 2015 between Executive and the
Corporation, as amended by the Amendment to Employment Agreement between the
Corporation and Executive dated November 16, 2018 (the “Prior Employment
Agreement”); and

 

WHEREAS, the Corporation and Executive wish to enter into a new employment
agreement between the Corporation and Executive on the terms and conditions
contained in this Agreement, which Agreement will supersede the Prior Employment
Agreement and all prior agreements and understandings between the parties, oral
or written, with respect to the subject matter of this Agreement and with
respect to the subject matter of any other agreement incorporated herein by
reference.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Title/Position; Reporting. As of the Effective Date, Executive shall be
promoted from the position and title of Vice President, Finance to the positions
and titles of Senior Vice President and Chief Financial Officer of the
Corporation. The Corporation hereby continues to employ Executive in such new
positions as (and with such new titles of) Senior Vice President and Chief
Financial Officer of the Corporation or such other position as he may be elected
or appointed to by the Corporation’s Board of Directors (the “Board”), to
perform such supervisory or executive duties on behalf of the Corporation as the
Board may from time to time determine. During the Term (as defined in Section 3
below), Executive will report to the Corporation’s Chief Executive Officer (the
“CEO”).

 

2. Duties/ Responsibilities. Executive hereby accepts such continued employment
and agrees that throughout the period of his employment hereunder, he will
devote his full time, attention, knowledge and skills, faithfully, diligently
and to the best of his ability, in furtherance of the business of the
Corporation and to promote the interest of the Corporation, and will perform the
duties assigned to him pursuant to Section 1 hereof, subject, at all times, to
the direction and control of the Board and the CEO. Executive shall at all times
be subject to, observe and carry out such rules and regulations as the Board or
CEO may from time to time establish. During the period of Executive’s employment
hereunder, Executive shall not be entitled to additional compensation for
serving in any office of the Corporation or any of its subsidiaries to which he
is elected, including without limitation as a director of the Corporation or any
subsidiary thereof.

 



 

 

 

3. Term. Subject to earlier termination pursuant to the provisions of Section 6
of this Agreement, the term of Executive’s employment with the Corporation under
this Agreement shall commence on the Effective Date and shall continue in effect
through and including May 31, 2020 (the “Initial Term”); provided that the term
of Executive’s employment hereunder shall be automatically extended for
successive, additional one (1) year terms (each, a “Renewal Term”) commencing at
the end of the Initial Term or the Renewal Term then in effect (as applicable),
unless either party gives the other written notice of non-renewal (“Non-Renewal
Notice”) at least thirty (30) days prior to the end of the Initial Term or the
Renewal Term then in effect, as applicable. The Initial Term and any subsequent
Renewal Term, as described in this Section 3, shall collectively be referred to
as the “Term” for purposes of this Agreement.

 

4. Compensation and Benefits.

 

(a) Base Salary. During the Term, the Corporation will pay to Executive a base
salary (the “Base Salary”). For the period beginning on the Effective Date and
ending on December 31, 2019, Executive’s Base Salary shall be at the rate of Two
Hundred Eighty-Five Thousand Dollars ($285,000) per annum. On January 1, 2020,
Executive’s Base Salary shall increase to the rate of Three Hundred Ten Thousand
($310,000) per annum. Thereafter, the Compensation Committee of the Board (the
“Compensation Committee”) will review Executive’s Base Salary on an annual basis
and the Board may, in its sole discretion, increase Executive’s Base Salary.
Base Salary shall be payable in equal installments in arrears no less frequently
than semi-monthly.

 

(b) Annual Bonus. In addition to Base Salary, the Compensation Committee shall
in good faith, after the end of each fiscal year (commencing with the fiscal
year ending May 31, 2020) consider and cause the Corporation to grant to
Executive a discretionary bonus (each, an “Annual Bonus”), which may be based
upon standards which the Compensation Committee, subject to the approval of the
Board, shall establish with Executive at the beginning of each fiscal year (or
as soon thereafter as reasonably practicable) and which standards may be
modified thereafter with the approval of the Compensation Committee and the
Board. The target amount of Executive’s Annual Bonus shall be not less than
$85,000; provided, however, it is understood and agreed that the actual amount
of Executive’s Annual Bonus may be higher or lower than such target amount. The
Corporation and Executive acknowledge and agree that: (a) the Prior Employment
Agreement contemplated an annual discretionary bonus for each fiscal year; (b)
the amount of such bonus pursuant to the Prior Employment Agreement for the
fiscal year ended May 31, 2019 is $75,000 (the “FYE 5/31/19 Bonus”); and (c) the
Corporation shall pay the FYE 5/31/19 Bonus to Executive in a single lump sum by
not later than June 30, 2019.

 

(c) Benefits; Leased Automobile; Vacation Time. In addition, Executive shall be
entitled to continue to participate, to the extent he is eligible under the
terms and conditions thereof, in any pension, profit-sharing, retirement,
hospitalization, insurance, medical services, or other employee benefit plan
generally available to executives of the Corporation which may be in effect from
time to time during the period of his employment hereunder. The Corporation
shall be under no obligation to institute or continue the existence of any such
employee benefit plan. Executive shall also continue to be entitled to a leased
car comparable to the car which he is currently provided. Executive also shall
continue to be entitled to four (4) weeks of paid vacation time for each year.

 



2

 

 

5. Expense Reimbursement. The Corporation shall reimburse Executive for all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder and in connection with the business of the Corporation, upon
the submission to the Corporation of appropriate vouchers therefore and approval
thereof by the CEO. Such reimbursements shall be subject to the expense
reimbursement policies of the Corporation, which are in effect from time to
time.

 

6. Termination.

 

(a) Termination for Cause.

 

(i) Notwithstanding any provision contained herein to the contrary, the
Corporation may terminate this Agreement and Executive’s employment hereunder at
any time for Cause (as defined below) upon written notice to Executive. As used
in this Agreement, “Cause” shall mean Executive’s: (i) conviction of, or plea of
guilty or nolo contendere to, any crime constituting a felony; (ii) engaging in
willful misconduct that is materially injurious to the Corporation; (iii)
commission of an act of fraud against the Corporation; or (iv) material breach
of any term of this Agreement and failure to correct such breach within thirty
(30) days after written notice to Executive of such breach.

 

(ii) If this Agreement and Executive’s employment hereunder is terminated for
Cause pursuant to Section 6(a)(i) above, then the Corporation’s sole obligation
to Executive shall be to pay to Executive: (A) Executive’s earned, but unpaid,
Base salary, through the final date of Executive’s employment by the Corporation
(the “Termination Date”); and (B) subject to the terms and conditions set forth
in Section 5 above, any reasonable business expenses incurred by Executive
through and including the Termination Date, which have not yet been reimbursed
(clauses (A) and (B) of this sentence, the “Accrued Obligations”). The
Corporation shall pay the Accrued Obligations to Executive within thirty (30)
days following the Termination Date.

 

(b) Termination due to Disability.

 

(i) If, during the Term, Executive is unable to perform his duties hereunder on
account of illness, accident or other physical or mental incapacity and such
illness or other incapacity shall continue for a period of six (6) consecutive
months or an aggregate of one hundred and eighty (180) days in any consecutive
twelve (12) month period, the Corporation shall have the right, on fifteen (15)
days written notice (given after such period) to Executive, to terminate this
Agreement and Executive’s employment hereunder; provided, however, if prior to
the date specified in such notice, Executive’s illness or incapacity shall have
terminated and he shall have taken up the performance of his duties hereunder,
Executive shall be entitled to resume his employment hereunder, as though such
notice had not been given.

 

(ii) In the event this Agreement and Executive’s employment hereunder terminates
due to Executive’s illness, accident or incapacity pursuant to Section 6(b)(i)
above, Executive shall be entitled to receive (and the Corporation’s sole
obligation shall be to pay to Executive): (A) the Accrued Obligations, and (B)
the Pro-Rata Bonus (as defined below), which Accrued Obligations and Pro-Rata
Bonus shall be paid to Executive within thirty (30) days following the
Termination Date. As used in this Agreement, “Pro-Rata Bonus” means an amount
equal to the product of (1) the Annual Bonus awarded to Executive for the fiscal
year prior to the fiscal year in which the Termination Date occurs, and (2) a
fraction, the numerator of which is the number of days that Executive was
employed during the fiscal year in which the Termination Date occurs, and the
denominator of which is 365. For purposes of illustration, if the Termination
Date occurred on September 30, 2021 and the Annual Bonus awarded to Executive
for the fiscal year ending May 31, 2021 was $85,000, then the Pro-Rata Bonus
would be $28,410.96 ($85,000 x 122/365).

 



3

 

 

(c) Termination due to Death.

 

(i) In the event of Executive’s death during the Term, this Agreement shall
terminate immediately.

 

(ii) In the event of the termination of this Agreement due to Executive’s death
as set forth in Section 6(c)(i) above, Executive’s legal representatives shall
be entitled to receive (and the Corporation’s sole obligations shall be to pay):
(A) the Accrued Obligations, and (B) the Pro-Rata Bonus (as defined in Section
6(b)(ii) above), which Accrued Obligations and Pro-Rata Bonus shall be paid to
Executive’s legal representatives within thirty (30) days following the
Termination Date. Further, nothing in this Section 6(c) or otherwise in this
Agreement shall be deemed to limit any amounts that may otherwise be payable by
the insurer under any life insurance policy or similar instrument (if any),
subject to the terms and conditions of any such policy or instrument.

 

(d) Resignation by Executive without Good Reason.

 

(i) Executive may voluntarily resign from his employment hereunder without Good
Reason (as defined in Section 6(h) below) upon not less than sixty (60) days
prior written notice to the Corporation; provided, however, if Executive
provides more than sixty (60) days prior written notice to the Corporation, the
Corporation reserves the right, upon written notice to Executive, to accept
Executive’s notice of voluntary resignation without Good Reason and to
accelerate such notice and make Executive’s voluntary resignation without Good
Reason effective on such other date prior to Executive’s intended last day of
work, but not prior to the sixtieth (60th) day following Executive’s notice of
voluntary resignation without Good Reason, as the Corporation deems appropriate.
It is understood and agreed that the Corporation’s election to accelerate
Executive’s notice of voluntary resignation without Good Reason shall not be
deemed a termination by the Corporation without Cause or constitute Good Reason
for purposes of Section 6(g) of this Agreement, Section 6(h) of this Agreement,
or otherwise. Further, it is understood and agreed that, during all or a portion
of the period beginning on the date of Executive’s notice of resignation without
Good Reason and the Termination Date (the “Resignation Without Good Reason
Notice Period”), the Corporation, in its discretion, may remove Executive from
his position as Chief Financial Officer and/or diminish his duties and,
notwithstanding the definition of Good Reason set forth in Section 6(h) below,
neither such removal nor diminution during the Resignation Without Good Reason
Notice Period shall constitute Good Reason for purposes of Section 6(h) of this
Agreement.

 



4

 

 

 

(ii) In the event of a termination of this Agreement and Executive’s employment
hereunder due to Executive’s resignation without Good Reason pursuant to Section
6(d)(i) above, Executive shall be entitled to receive (and the Corporation’s
sole obligation to Executive shall be to pay): (A) the Accrued Obligations; and
(B) the Pro-Rata Bonus, which Accrued Obligations and Pro-Rata Bonus shall be
paid to Executive within thirty (30) days following the Termination Date.

 

(e) Termination due to Non-Renewal by Executive.

 

(i) If Executive provides a Non-Renewal Notice pursuant to Section 3 above, this
Agreement and Executive’s employment hereunder will terminate on the last day of
the Initial Term or the Renewal Term then in effect, as applicable, in which
such Non-Renewal Notice was provided by Executive.

 

(ii) If this Agreement and Executive’s employment hereunder terminates as a
result of Executive providing the Non-Renewal Notice, Executive shall be
entitled to receive (and the Corporation’s sole obligation shall be to pay) the
following: (A) the Accrued Obligations; and (B) the Termination Year Annual
Bonus (as defined below). The Accrued Obligations and the Termination Year
Annual Bonus shall be paid to Executive within thirty (30) days following the
Termination Date. As used in this Agreement, the “Termination Year Annual Bonus”
means the Annual Bonus for the fiscal year ending on the Termination Date, which
shall be in an amount equal to the Annual Bonus awarded to Executive for the
prior fiscal year.

 

(f) Termination due to Non-Renewal by the Corporation.

 

(i) If the Corporation provides a Non-Renewal Notice pursuant to Section 3
above, this Agreement and Executive’s employment hereunder will terminate on the
last day of the Initial Term or Renewal Term then in effect, as applicable, in
which the Non-Renewal Notice was provided by the Corporation.

 

(ii) If this Agreement and Executive’s employment hereunder terminates as a
result of the Corporation providing the Non-Renewal Notice, Executive shall be
entitled to receive (and the Corporation’s sole obligation shall be to pay) the
following:

 

 

(A) the Accrued Obligations and the Termination Year Annual Bonus, which Accrued
Obligations and Termination Year Annual Bonus will be paid to Executive within
thirty (30) days following the Termination Date; and

 

(B) subject to Section 6(i) below:

 

(1) a severance payment (the “Corporation Non-Renewal Severance Payment”) in an
amount equal to the sum of (x) 1.5 times Executive’s annual Base Salary (at the
rate in effect on the Termination Date, but in no event less than the rate of
$310,000 per annum), and (y) 1.5 times Executive’s Annual Bonus (based on the
Annual Bonus awarded to Executive for the fiscal year prior to the fiscal year
in which the Termination Date occurred), which Corporation Non-Renewal Severance
Payment shall be paid to Executive in a single lump sum on the Corporation’s
first regular pay date following the date that the Release (as defined in
Section 6(i) below) becomes effective and is no longer subject to revocation;

 



5

 

 

(2) continued medical and dental insurance benefits for Executive and his family
that are at least comparable to the benefits generally offered to all eligible
Corporation employees until the earlier of the second anniversary of the
Termination Date or the date Executive is eligible for comparable coverage under
the group health insurance plans of another employer (the “Continued Health
Insurance Coverage Period”); provided, that, if and to the extent such continued
group health insurance coverage is not permissible either by law or the
applicable insurance plan or such coverage would cause the Corporation to incur
any excise tax, then (x) the Corporation shall reimburse Executive on the first
business day of every month during the first eighteen (18) months of the
Continued Health Insurance Coverage Period for the health insurance continuation
premiums under COBRA incurred by Executive for the continuation of such medical
and dental coverage for Executive and his family, and (y) the Corporation shall
reimburse Executive on the first day of every month during the remainder of the
Continued Health Insurance Coverage Period for the premium costs incurred by
Executive for comparable medical and dental insurance coverage for Executive and
his family; and

 

(3) for the two (2) year period following Termination Date, reimburse Executive
on the first day of the month for the monthly cost of Executive’s car lease
during such two (2) year period; provided that such reimbursement shall not be
less than the monthly amount paid by the Corporation for Executive’s automobile
lease as of June 1, 2019 or exceed the monthly amount paid by the Corporation
for Executive’s automobile lease immediately prior to the Termination Date.

 

Executive shall promptly notify the Corporation if he becomes eligible for
coverage under the group health insurance plan(s) of another employer.

 

 

(g) Termination without Cause.

 

(i) The Board may, on behalf of the Corporation, terminate this Agreement and
Executive’s employment hereunder Without Cause (as defined below) upon thirty
(30) days’ written notice from the Board (on behalf of the Corporation) to
Executive. “Without Cause” means a termination by the Corporation of this
Agreement and Executive’s employment hereunder for any reason or no reason,
other than (A) for Cause pursuant to Section 6(a) above, (B) due to Executive’s
disability or death pursuant to Section 6(b) or Section 6(c), respectively, or
(C) as a result of the Corporation providing a Non-Renewal Notice pursuant to
Section 3(c).

 

(ii) In the event this Agreement and Executive’s employment hereunder is
terminated by the Corporation Without Cause pursuant to Section 6(g)(i) above,
Executive shall be entitled to receive (and the Corporation’s sole obligation
shall be to pay):

 

(A) the Accrued Obligations and the Termination Year Annual Bonus, which Accrued
Obligations and Termination Year Annual Bonus will be paid to Executive within
thirty (30) days following the Termination Date; and



6

 

 

(B) subject to Section 6(i) below:

 

(1) a severance payment (the “Termination Without Cause Severance Payment”) in
an amount equal to the sum of (I) 1.5 times Executive’s annual Base Salary (at
the rate in effect on the Termination Date, but in no event less than the rate
of $310,000 per annum), (II) 1.5 times Executive’s Annual Bonus (based on the
amount Annual Bonus awarded to Executive for the fiscal year prior to the fiscal
year in which the Termination Date occurred), and (III) Executive’s Base Salary
(at the rate in effect on the Termination Date, but in no event less than the
rate of $310,000 per annum) that he would have earned had he remained employed
during the period beginning on the Termination Date and ending on the last day
of the fiscal year in which the Termination Date occurred, which Termination
Without Cause Severance Payment shall be paid to Executive in a single lump sum
on the Corporation’s first regular pay date following the date that the Release
becomes effective and is no longer subject to revocation;

 

(2) continued medical and dental insurance benefits for Executive and his family
that are at least comparable to the benefits generally offered to all eligible
Corporation employees until the last day of the Continued Health Insurance
Coverage Period; provided, that, if and to the extent such continued group
health insurance coverage is not permissible either by law or the applicable
insurance plan or such coverage would cause the Corporation to incur any excise
tax, then (x) the Corporation shall reimburse Executive on the first business
day of every month during the first eighteen (18) months of the Continued Health
Insurance Coverage Period for the health insurance continuation premiums under
COBRA incurred by Executive for the continuation of such medical and dental
coverage for Executive and his family, and (y) the Corporation shall reimburse
Executive on the first day of every month during the remainder of the Continued
Health Insurance Coverage Period for the premium costs incurred by Executive for
comparable medical and dental insurance coverage for Executive and his family;
and

 

(3) for the two (2) year period following Termination Date, reimburse Executive
on the first day of the month for the monthly cost of Executive’s car lease
during such two (2) year period; provided that such reimbursement shall not be
less than the monthly amount paid by the Corporation for Executive’s automobile
lease as of June 1, 2019 or exceed the monthly amount paid by the Corporation
for Executive’s automobile lease immediately prior to the Termination Date.

 

Executive shall promptly notify the Corporation if he becomes eligible for
coverage under the group health insurance plan(s) of another employer.

 



7

 

 

(h) Resignation for Good Reason.

 

(i) Executive may resign from his employment for Good Reason by providing notice
to the Corporation in accordance with the definition of Good Reason. As used in
this Agreement, “Good Reason” means the occurrence of any of the following, in
each case, without Executive’s prior consent: (A) a material diminution in
Executive’s Base Salary; (B) a relocation by the Corporation of Executive’s
principal place of business for the performance of his duties under this
Agreement to a location that is either (x) more than 25 miles from Executive’s
current principal office location, or (y) outside of Suffolk or Nassau counties;
(C) Executive is removed by the Corporation from the position of Chief Financial
Officer (other than temporarily while physically or mentally incapacitated or as
required by applicable law); (D) a material diminution in Executive’s authority,
duties or responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); (E) requiring Executive to
report directly to an individual other than the CEO; provided, that, requiring
Executive to report to the Board (or a member of the Board) shall not constitute
“Good Reason”; or (F) the Corporation’s material breach of its obligations under
this Agreement. “Good Reason” shall not be deemed to exist, however, unless (x)
Executive shall have given written notice to the Corporation specifying in
reasonable detail the Corporation’s acts or omissions that Executive alleges
constitute “Good Reason” within ninety (90) days after the first occurrence of
such circumstance (or, if later, the date on which Executive knows or reasonably
should have known of the occurrence of such circumstance) and the Corporation
shall have failed to cure any such act or omission within thirty (30) days of
receipt of such written notice, and (y) Executive actually terminates employment
within thirty (30) days following the expiration of the Corporation’s cure
period as set forth above. Otherwise, any claim of such circumstance as “Good
Reason” shall be deemed irrevocably waived by Executive for that specific
circumstance only.

 

(ii) In the event of Executive’s resignation for Good Reason in accordance with
Section 6(h)(i) above, Executive shall be entitled to receive (and the
Corporation’s sole obligation shall be to pay):

 

(A) the Accrued Obligations and the Termination Year Annual Bonus, which Accrued
Obligations and Termination Year Annual Bonus will be paid to Executive within
thirty (30) days following the Termination Date; and

 

(B) subject to Section 6(i) below:

 

(1) a severance payment (the “Good Reason Severance Payment”) in an amount equal
to the sum of: (I) 1.5 times Executive’s annual Base Salary (at the rate in
effect on the Termination Date, but in no event less than the rate of $310,000
per annum), (II) 1.5 times Executive’s Annual Bonus (based on the Annual Bonus
awarded to Executive for the fiscal year prior to the fiscal year in which the
Termination Date occurred), and (III) Executive’s Base Salary (at the rate in
effect on the Termination Date, but in no event less than the rate of $310,000
per annum) that he would have earned had he remained employment during the
period beginning on the Termination Date and ending on the last day of the
fiscal year in which the Termination Date occurred, which Good Reason Severance
Payment shall be paid to Executive in a single lump sum on the Corporation’s
first regular pay date following the date that the Release becomes effective and
is no longer subject to revocation;

 

(2) continued medical and dental insurance benefits for Executive and his family
that are at least comparable to the benefits generally offered to all eligible
Corporation employees until the last day of the Continued Health Insurance
Coverage Period; provided, that, if and to the extent such continued group
health insurance coverage is not permissible either by law or the applicable
insurance plan or such coverage would cause the Corporation to incur any excise
tax, then (x) the Corporation shall reimburse Executive on the first business
day of every month during the first eighteen (18) months of the Continued Health
Insurance Coverage Period for the health insurance continuation premiums under
COBRA incurred by Executive for the continuation of such medical and dental
coverage for Executive and his family, and (y) the Corporation shall reimburse
Executive on the first day of every month during the remainder of the Continued
Health Insurance Coverage Period for the premium costs incurred by Executive for
comparable medical and dental insurance coverage for Executive and his family;
and

 



8

 

 

(3) for the two (2) year period following Termination Date, reimburse Executive
on the first day of the month for the monthly cost of Executive’s car lease
during such two (2) year period; provided that such reimbursement shall not be
less than the monthly amount paid by the Corporation for Executive’s automobile
lease as of June 1, 2019 or exceed the monthly amount paid by the Corporation
for Executive’s automobile lease immediately prior to the Termination Date.

 

Executive shall promptly notify the Corporation if he becomes eligible for
coverage under the group health insurance plan(s) of another employer.

 

(i) Release Agreement. With the exception of the Accrued Obligations and the
Termination Year Annual Bonus, any payments and benefits to be made or provided
to Executive pursuant to Section 6(f), Section 6(g) or Section 6(h) shall be
contingent upon Executive executing a release of claims against the Corporation
and related parties in the form annexed hereto as Exhibit A (the “Release”) and
the Release becoming effective (and no longer subject to revocation) within
sixty (60) days following the Termination Date.

 

7. Maintenance of Confidence and Non-Compete Agreement. The Corporation and
Executive entered into a Maintenance of Confidence and Non-Compete Agreement on
the date of this Agreement (“Maintenance of Confidence and Non-Compete
Agreement”), the terms of which are hereby expressly incorporated into this
Agreement, provided, however, that the Maintenance of Confidence and Non-Compete
Agreement shall continue to be effective notwithstanding the expiration or
termination of Executive’s employment hereunder and shall continue in effect
upon expiration or earlier termination of this Agreement, in each case, pursuant
to the terms of the Maintenance of Confidence and Non-Compete Agreement.

 

8. Key Man Life Insurance

 

(a) The Corporation shall have the right from time to time to purchase,
increase, modify or terminate insurance policies on the life of Executive for
the benefit of the Corporation, in such amounts as the Corporation shall
determine in its sole discretion.

 

(b) In connection with Section 8(a) above, Executive shall, at such time or
times and at such place or places as the Corporation may reasonably direct,
submit himself to such physical examinations and Executive shall deliver such
documents as the Corporation may deem necessary or desirable.

 



9

 

 

9. Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Corporation all information, knowledge and data relating to
or concerned with its operations, sales, business and affairs, and he shall not,
at any time hereafter, use, disclose or divulge any such information, knowledge
or data to any person, firm or corporation other than the Corporation or its
designees or except as may otherwise be required in connection with the business
and affairs of the Corporation.

 

10. Remedies. The parties hereto acknowledge that Executive’s services are
unique and that, in the event of a breach by Executive of any of his obligations
under this Agreement, the Corporation may not have an adequate remedy at law.
Accordingly, in the event of any such breach or threatened breach by Executive,
the Corporation shall be entitled to seek such equitable and injunctive relief
as may be available to restrain Executive from the violation of the provisions
thereof. Nothing herein shall be construed as prohibiting the Corporation from
pursuing any other remedies at law or in equity for such breach or threatened
breach, including the recovery of damages and the immediate termination of the
employment of Executive hereunder.

 

11. Entire Agreement. This Agreement, together with the Maintenance of
Confidence and Non-Compete Agreement, constitute the entire agreement of the
parties hereto with respect to the subject matter hereof (including, without
limitation, the Prior Employment Agreement and any other agreements pertaining
to confidentiality, non-solicitation, non-competition or the like) and no
amendment or modification hereof shall be valid or binding unless made in
writing and signed by the party against whom enforcement thereof is sought.

 

12. Notices. Any notice required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

 

If to the Corporation at:

 

TSR, Inc.

400 Oser Avenue Suite 150

Hauppauge, New York 11788

Attn:  Mr. Christopher Hughes,

   President and Chief Executive Officer

 

If to Executive at:

 

Mr. John G. Sharkey

XX XXXX XX

Melville, New York 11747

 

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given under this Section 12. The date of the giving of any notice sent by mail
shall be the date of the posting of the mail.

 



10

 

 

13. Section 409A.

 

(a) If at the time of any separation from service, Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986 (as amended) (the “Code”) and regulations thereunder, to the
minimum extent required to satisfy Section 409A(a)(2)(B)(i) of the Code and
regulations thereunder, any payment or provision of benefits to Executive in
connection with his separation from service (as determined for purposes of
Section 409A of the Code) shall be postponed and paid in a lump sum on the first
business day following the date that is six months after Executive’s separation
from service (or the date of Executive’s death if earlier) (the “409A Deferral
Period”), and the remaining payments due to be made in installments or
periodically after the 409A Deferral Period shall be made as otherwise
scheduled. Further, notwithstanding anything set forth in Section 6 above to the
contrary, to the extent required by Section 409A of the Code, if the 60 day
period in which the Release must become effective (and no longer subject to
revocation) covers more than one calendar year, then the Corporation Non-Renewal
Severance Payment, the Termination Without Cause Severance Payment or the Good
Reason Severance Payment, as applicable, will be paid in the second calendar
year (on the first regular pay date of such calendar year following the date
that Release becomes effective is no longer subject to revocation), in each
case, unless such later date is required by this Section 13(a) above, regardless
of whether the Release becomes effective in the first or second calendar year.

 

(b) References under this Agreement to Executive’s termination of employment
shall be deemed to refer to the date upon which Executive has experienced a
“separation from service” within the meaning of Section 409A of the Code. All
payments made under this Agreement shall constitute “separate payments” for
purposes of Section 409A of the Code. To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(l)(iv).

 

14. Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Executive. This Agreement shall be binding upon
Executive, his heirs, executors and administrators and upon the Corporation, its
successors and assigns.

 

15. No Waiver. No course of dealing nor any delay on the part of the Corporation
in exercising any rights hereunder shall operate as a waiver of any such rights.
No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

16. Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the laws of the State of New York applicable to agreements
entered into and to be performed entirely therein.

 



11

 

 

17. Severability. If any clause, paragraph, section or part of this Agreement
shall be held or declared to be void, invalid or illegal, for any reason, by any
court of competent jurisdiction, such provisions shall be ineffective but shall
not in any way invalidate or affect any other clause, paragraph, section or part
of this Agreement.

 

18. Withholdings. Notwithstanding any other provision of this Agreement, the
Corporation may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

19. No Conflicting Agreements. Executive acknowledges that he is not subject to
any agreement, which would in any way restrict him from carrying out his
employment as contemplated hereunder.

 

20. Amendment and Restatement. Effective as of the Effective Date, this
Agreement supersedes, amends and restates that the Prior Employment Agreement in
its entirety.

 

[Signatures appear on the following page]

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day in year first above written.

 



Executive         /s/ John G. Sharkey   John G. Sharkey         TSR, Inc.      
  By: /s/ Christopher Hughes   Name:  Christopher Hughes   Title: President and
Chief Executive Officer  

 



13

 

 

EXHIBIT A

 

FORM OF RELEASE

 

Release of Claims

 

(Subject to change by the Company based only upon changes in applicable law in
order to obtain a valid general release of all Claims in favor of the Released
Parties and/or to reflect a change in the name or form of the Company)

 

WHEREAS, TSR, Inc., a Delaware corporation (the “Company”) and John G. Sharkey
(the “Executive”) entered into an amended and restated employment agreement
dated as of May 24, 2019 and effective as of June 1, 2019 (the “Employment
Agreement”). Capitalized terms used in this Release of Claims (“Release”), and
not otherwise defined herein, shall have the meanings ascribed to them in the
Employment Agreement;

 

WHEREAS, the Executive’s employment with the Company terminated pursuant to
[Section 6(f) [Section 6(g)] [Section 6(h)]1 of the Employment Agreement, which
termination was effective as of [____ __, ___]2;

 

WHEREAS, Section 6(i) of the Employment Agreement provides that, with the
exception of the Accrued Obligations and the Termination Year Annual Bonus, the
Company’s payment and benefit obligations set forth in [Section 6(f)] [Section
6(g)] [Section 6(h)]3 of the Employment Agreement shall be contingent upon the
Executive executing, and not revoking, a release of claims against the Company
and related parties in the form annexed as Exhibit A to the Employment Agreement
and this Release is the “Release” referred to in the Employment Agreement; and

 

WHEREAS, the Executive desires to execute this Release in order to receive the
payments and/or benefits (other than the Accrued Obligations and the Termination
Year Annual Bonus) set forth in [Section 6(f)] [Section 6(g)] Section 6(h)]4 of
the Employment Agreement.

 

 

 



 





1 Select applicable Section #

2 Insert Termination Date

3 Select applicable Section #

4 Select applicable Section #



 



14

 

 

 

NOW THEREFORE, the Executive hereby delivers this Release, intending to be
legally bound hereby:

 

1. Release of Claims

 

The Executive (on his own behalf and on behalf of his heirs, executors,
administrators, beneficiaries, personal representatives and assigns), hereby
completely, forever, irrevocably and unconditionally, waives, discharges and
releases, to the maximum extent permitted by law, any common law, statutory or
other complaints, claims, charges or causes of action of any kind whatsoever,
both known and unknown, in law or in equity, which the Executive ever had, now
has or may have against the Company, the Company’s past, present and future
subsidiaries and other affiliated entities and each of their respective past,
present and future officers, directors, employees, shareholders, trustees,
members, partners, attorneys and agents (in each case, individually and in their
official capacities) and each of their respective employee benefit plans (and
such plans’ fiduciaries, agents, administrators and insurers, individually and
in their official capacities), as well as any predecessors, future successors or
assigns or estates of any of the foregoing (the “Released Parties”) by reason of
facts or omissions which have occurred on or prior to the date the that the
Executive signs and returns this Release, including, without limitation, any
complaint, charge or cause of action arising out of the Executive’s employment,
the termination of the Executive’s employment or any term or condition of that
employment, or arising under Federal, state or local laws pertaining to
employment, including without limitation, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, the Civil Rights Acts of 1991, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Fair Credit Reporting Act, the Worker Adjustment and
Retraining Notification Act, the Family & Medical Leave Act, the Sarbanes-Oxley
Act of 2002, the federal False Claims Act, the New York False Claims Act, the
New York wage and hour laws, the New York Human Rights Act, and the New York
City Human Rights Law, in each case, as such laws have been or may be amended,
and any other Federal, state and local laws relating to discrimination on the
basis of age, sex or other protected class, all claims under Federal, state or
local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs, except for the Unreleased Claims (as defined
below). By signing this Release, the Executive acknowledges that the Executive
intends to waive and release any rights known or unknown that the Executive may
have against the Released Parties under these and any other laws; provided that
the Executive does not waive or release claims with respect to the Executive’s
(or the Executive’s heirs’, executors’, administrators’, legal representatives’,
and assigns’) rights with respect to: (a) payment of the Accrued Obligations and
the Termination Year Annual Bonus; (b) amounts payable and/or benefits to be
provided pursuant to [Section 6(f)], ]Section 6(g)], [Section 6(h)]5 of the
Employment Agreement; (c) indemnification pursuant to the Company’s
organizational documents and/or any other agreement between the Company and the
Executive; (d) amounts due to the Executive from the TSR Employee’s 401K Savings
Plan in accordance with the terms of such Plan; (e) claims that arise after the
date Executive signs this Agreement, and/or (f) claims that cannot be released
as a matter of law (collectively, the “Unreleased Claims”).

 

Without limitation of anything set forth in this Section 1 above, the Executive
acknowledges, understands and agrees that the general release of claims in this
Section 1 above includes, but is not limited to, a waiver and release of all
claims that he may have under the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”) arising up to and including the date that the Executive
signs this Release. The Executive understands, however, that nothing in this
Agreement shall be deemed to limit his right to challenge the validity of the
ADEA waiver.

 

Nothing is this Agreement shall limit the Executive’s right to file a charge
with a governmental agency (such as the United States Equal Employment
Opportunity Commission (“EEOC”)), participate in any governmental agency
investigation or proceeding, or communicate and cooperate with any such agency.
The Executive is waiving, however, (1) any right to recover money in connection
with such a charge or investigation (except that the Executive does not waive
any right to receive money properly awarded by the U.S. Securities and Exchange
Commission (“SEC”) as a securities whistleblower incentive, if applicable) and
(2) any right to recover money in connection with a charge filed by any other
individual, by the EEOC, or by any other city, local, state, or federal agency
(other than the SEC).

 

 

 



 



5 Select applicable Section #

 



15

 

 

Notwithstanding anything set forth in this Section 1 to the contrary, in the
event of a Material Severance Default (as defined below), then, without limiting
Executive’s rights and remedies with respect to the Material Severance Default,
the release of claims by Executive set forth in this Section 1 above shall be
void and of no further effect as of the expiration of the cure period described
in the definition of Material Severance Default below. “Material Severance
Default” means (1) the Company fails to comply with its post-termination
obligations to Executive pursuant to Section 6(f)(ii)(B), Section 6(g)(ii)(B) or
Section 6(h)(ii)(B) of the Employment Agreement (as applicable) and (B) such
failure is not cured by the Company within thirty (30) days following Employee’s
written notice to the Company describing such failure in reasonable detail.

 

2. ADEA; Time to Consider; Revocation Right

 

The Executive acknowledges that the Executive has been advised that he has
twenty-one (21)6 days from the date of receipt of this Release to consider all
the provisions of this Release. This Release shall be effective and enforceable
as of the eighth day after execution and delivery of this Release to Company by
the Executive (the “Effective Date”), as long as the Executive has not revoked
this Release in accordance with the following sentence. At any time within seven
(7) days after signing this Release, the Executive may revoke this Release by
advising the Company of such revocation, in writing (Attn: Chief Executive
Officer) within the seven (7) day period.

 

THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS RELEASE
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EXECUTIVE IS GIVING UP CERTAIN RIGHTS
WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASED PARTIES,
AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER PROVISIONS HEREOF. THE
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS RELEASE, AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.

 

3. General Provisions

 

(a) The provisions of this Release will be binding upon the Executive and the
Executive’s heirs, executors, administrators, legal representatives and assigns.

 

 

 



 



6 NTD: Substitute 45 days for 21 days, if applicable, in accordance with the
ADEA or OWBPA. OWBPA chart also to be attached, if applicable.

 



16

 

 

(b) A failure of any of the Released Parties to insist on strict compliance with
any provision of this Release shall not be deemed a waiver of such provision or
any other provision hereof.

 

(c) If any provision of this Release is determined to be so broad as to be
unenforceable, such provision shall be deemed severable, such that all other
provisions of this Release shall remain valid and binding upon the Executive.

 

 

(d) The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.

 

(e) The headings in this Agreement are for convenience of identification only
and are not intended to describe, interpret, define or limit the scope, extent
or intent of this Release or any provision hereof.

 

(f) The Executive acknowledges that his obligation to comply with the terms of
Maintenance of Confidence and Non-Compete Agreement survives the Termination
Date for the applicable periods set forth therein.

 

[Signature page follows]

  



17

 

 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written below.

 



      John G. Sharkey           Date

 

 

18



 

